Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Election
	Applicant’s election without traverse is noted with appreciation.

“osmotized water”
Apart from stating that “osmotized water” has passed through a reverse osmosis membrane,1  Applicant’s specification does not more specifically define physical properties of the “osmotized” water.  A person having ordinary skill in the art, however, would have reasonably understood the term to refer to water that has permeated a reverse osmosis membrane and characterized by a maximum conductivity of 20 µSiemens/cm at 25ºC, per USP 20130206605 to DiMascio at [0029],2 by a maximum 3 or by a maximum conductivity of 10 µSiemens/cm at 25ºC, per USP 20170311633 to Heidebach at [0053]4 or USP 20150264952 to Wild at [0055].
While absolute precision over whether 10, 15, or 20 µSiemens/cm at 25ºC is the critical defining physical property limit defining “osmotized water” eludes us, only a reasonable degree of claim scope precision is required by §112(b).  Accordingly, uncertainty over the meaning of “osmotized water” in this application does not support a rejection under 35 U.S.C. §112(b) at this time unless and until novelty or 

Claims 15 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 15 provides clear antecedent basis for “dosing said … monochloramine,” it fails to provide antecedent basis for “dosing said stored monochloramine” (emphasis added).
Neither claim 15 nor 16 provides antecedent basis for “the transfer piping” (emphasis added).  Neither claim 15 nor 16 provides antecedent basis for “the storage tank.”
Neither claim 15 nor claim 17 provides antecedent basis for “the predefined time” or “the preset level” or “the final level”.  See also claim 19.
Per claim 17, it is unclear whether the recitation following the word “preferably” necessarily limits the claimed scope.  See also claim 19.
Claim 18’s recitation of “can be applied in the reaction reactor” implies that the claim 15 method is not necessarily limited by a turbulent regime in play in the reactor during reaction.  Moreover, although claim 15 provides antecedent basis for a “reactor,” neither claim 15 nor claim 18 provides antecedent basis for “the reaction reactor” or for “the storage tank.”  See also claim 20.


Claims 15 – 16, 18 are rejected under 35 USC § 103 as obvious over Singleton in view of “Chloramines 101” (TCEQ 2015) and either USP 20170252705 to Song or USP 20140356231 to Rico-Munoz, alone or further in view of USP 5976386 to Barack or EP 1734008 A2 or Lenntech, “Disinfectants Chloramine,” https://web.archive.org/web/20170925145832/http://www.lenntech.com/processes/disinfection/chemical/disinfectants-chloramines.htm (archived internet page from 2017).
Singleton describes a method for the controlled production of monochloramine comprising producing monochloramine in a reactor 3.  The reactor 3 provides a turbulent mixing zone for the reaction insofar as an agitator 4 is described.  One reactant is ammonium from an ammonium sulfate solution 5 at col 12 / line 1.  The other reactant is hypochlorite from a sodium hypochlorite solution 8 at 12/2.  These reactants are added to deionized water 11/58 in the reaction vessel 3, not “osmotized water” as recited in the claims.  Monochloramine is the reaction product of reactor vessel 3.  

    PNG
    media_image5.png
    492
    830
    media_image5.png
    Greyscale

Singleton does not explicitly disclose the pH of the monochloramine synthesis reactor 3, but Singleton discloses through incorporation by reference (Singleton [0020]) of USP 5976386 to Barack,5 or alternatively by EP 1734008 A2 to Bromine Compounds Ltd  (corresponding to EPO application 92109015.5 described by Barack),6 that 
To the extent that that inference is not deemed adequately supported by Singleton, it would have been obvious to have carried out the monochloramine synthesis reaction in reactor 3 at a pH of 8.4, as suggested by Lenntech.7  
	Single teaches that at the low pH condition of side stream reactor 16, monochloramine decomposes to dichloramine.  A by-product of this decomposition is ammonia, as shown by “Chloramines 101”, https://www.tceq.texas.gov/assets/public/permitting/watersupply/pdw/Chloramines101_for_WEB.pdf, Texas Commission on Environmental Quality (TCEQ) (October 2015).  Under the acidic conditions of sidestream reactor 16, one of skill would have understood that the ammonia is protonated to ammonium cation.  This ammonium, along with the dichloramine explicitly disclosed by Singleton, is added back to the main monochloramine stream at valve 24.  Accordingly, a certain amount of ammonium (i.e., 
	It would have been obvious to have substituted RO water, i.e., reverse osmosis permeate, for the deionized water described by Singleton, as suggested by USP 20170252705 to Song at [0010]8 or by USP 20140356231 to Rico-Munoz,9 each of which references is directed to sanitizing or disinfecting processing equipment with disinfecting water.  Each teaches that RO water is an alternative to deionized water in formulating chemical disinfecting solutions for flow through processing equipment in need of cleansing.
	Per claim 16, Singleton’s pipe at valve 24 reads on claims 16’s recital of “transfer piping.”


Claim 17 and Claim 19
	Singleton does not suggest adding water and reactants, such as the sodium hypochlorite solution, to the reaction vessel 3 simultaneously.  Single teaches first feeding the water to the reactor, and thereafter adding the two reactants to the water.  Nevertheless, given that Singleton teaches the use of concentrated solutions of the reactants, it would have been an obvious alternative to formulate less concentrated reactant solutions and to have combined the two reactant solutions into an otherwise empty reaction vessel.  The discussion of the advantages or disadvantages of using dilute or concentrated aqueous reactant solutions in a different reaction system, i.e., the discussion at USP 3149912 to Kise, does not suggest the claimed invention.
	Similar observations can be made of claim 19.

	Claims 17 and 19 – 21 are not rejected over prior art.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Pre-grant Pub. 20190276312 corresponding to this application at [0015]:
        
        
    PNG
    media_image1.png
    179
    466
    media_image1.png
    Greyscale

        (emphasis added).
        
        2 DiMascio at [0029]:
        
        
    PNG
    media_image2.png
    186
    415
    media_image2.png
    Greyscale

        (emphasis added)
        3 Cocchi at [0003]:
        
    PNG
    media_image3.png
    139
    485
    media_image3.png
    Greyscale

        (emphasis added)
        4 USP 20170311633 to Heidebach at [0053]:
        
    PNG
    media_image4.png
    141
    501
    media_image4.png
    Greyscale

        5 Barack at col 1 line 39:
        
    PNG
    media_image6.png
    64
    470
    media_image6.png
    Greyscale

        6 EP 1734008 at [0023]:
        
    PNG
    media_image7.png
    87
    856
    media_image7.png
    Greyscale

        7 Lenntech (2017):
        
        
    PNG
    media_image8.png
    112
    608
    media_image8.png
    Greyscale

        
        (emphasis added).
        8 Song at [0010]:
        
    PNG
    media_image9.png
    78
    408
    media_image9.png
    Greyscale

        
        9 Rico-Munoz:
        
    PNG
    media_image10.png
    235
    491
    media_image10.png
    Greyscale